Citation Nr: 1030091	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability rating greater than 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 30 percent 
for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa, which assigned a 30 percent rating to the Veteran's 
service-connected bilateral hearing loss effective April 30, 
2004, reduced the rating assigned to the Veteran's service-
connected PTSD to 50 percent effective April 30, 2004, and also 
denied his claim of entitlement to a TDIU.

In an October 2006 rating decision, the RO in St. Paul, 
Minnesota, restored the 70 percent rating for the Veteran's 
service-connected PTSD effective April 30, 2004.  This decision 
was issued to the Veteran and his service representative in 
November 2006.  A Travel Board hearing was held at the RO in May 
2010 before the undersigned Veterans Law Judge and a copy of the 
hearing transcript has been added to the record.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected PTSD is manifested by, at worst, occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood; there 
is no competent evidence of total occupational and social 
impairment.

2.  In a February 24, 2010, written statement received prior to 
the promulgation of a decision in the appeal, the Veteran, 
through his service representative, requested withdrawal of his 
appeal with respect to the denial of his increased rating claim 
for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2009).

2.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to a disability rating 
greater than 30 percent for bilateral hearing loss.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  The VCAA provides, among 
other things, for notice and assistance to VA claimants under 
certain circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA. 
 See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must indicate that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

In letters dated in June and July 2004, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   A March 2006 letter 
also contained notice of the requirements of a service connection 
claim outlined by the Court in Dingess/Hartman.  Because the 
appellant's increased rating claim for PTSD is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the June and 
July 2004 VCAA letters were issued prior to the October 2004 
rating decision that is the subject of this appeal; thus, this 
notice was timely.

The Board notes that the Court, in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Court's decision in Vazquez-Flores, finding that VA is not 
required to tailor § 5103(a) notice to individual Veterans or to 
notify them that they may present evidence showing the effect 
that worsening of a service-connected disability has on their 
employment and daily life for proper claims adjudication.  For an 
increased rating claim, section § 5103(a) now requires that the 
Secretary notify claimants generally that, to substantiate a 
claim, they must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in severity 
of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (holding that notice specific to individual 
Veterans is no longer required in increased compensation claims).  
In any event, the Veteran received Vazquez-Flores notice in May 
2008.

Any timing defect was cured with re-adjudicating all of the 
Veteran's claims in supplemental statements of the case issued in 
June and December 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and re-adjudicating the claim in the 
form of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); see 
also Prickett, 20 Vet. App. at 376-78 (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the June and December 2009 supplemental statements 
of the case complied with the applicable due process and 
notification requirements for a decision, they constitute a 
readjudication decision.  Accordingly, the provision of adequate 
notice followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, 
citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 
2006) (Mayfield II).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA and private 
treatment records.  The Veteran receives Social Security 
retirement benefits based on his age; thus, no records are 
available from that source.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability, 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The evidence of record includes VA medical records, including a 
VA examination report dated in August 2009.  After review of this 
examination report, the Board finds that it provides competent, 
non-speculative evidence regarding the current severity the 
Veteran's service-connected PTSD.  Thus, there is no duty to 
provide another examination.  

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.

Facts and Analysis

The Veteran contends that his service-connected PTSD with 
depression is more disabling than currently evaluated.  He 
testified before the Board in May 2010 that his service-connected 
PTSD was totally disabling, resulting in significant difficulties 
in his marriage of 37 years, an avoidance of confrontation of any 
kind in his personal and professional life, and a need to control 
his environment.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected PTSD with depression currently is 
evaluated as 70 percent disabling effective December 27, 2002, 
under 38 C.F.R. § 4.130, DC 9411 (PTSD).  See 38 C.F.R. § 4.130, 
DC 9411 (2009).  A 70 percent rating is assigned under DC 9411 
for PTSD manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a work-
like setting), or an inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran's recent VA outpatient treatment records show that he 
received regular outpatient treatment for his service-connected 
PTSD with depression.  For example, in August 2003, the Veteran 
reported that he had been doing well in the previous month, 
working on his farm, and running cattle shows.  He reported some 
stressors at home, mostly related to his wife, and he had been 
trying to cope with them.  He also reported that his PTSD 
symptoms were stable although he occasionally had nightmares 
which did not bother him a lot.  He denied any symptoms of 
depression, past inpatient stays, or suicidal attempts.  Mental 
status examination of the Veteran showed good eye contact, 
spontaneous speech, logical and goal-directed thoughts, no 
current suicidal or homicidal ideation, no auditory or visual 
hallucinations, and full orientation.  The Veteran's Global 
Assessment of Functioning (GAF) score was 65, indicating some 
mild symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well with 
some meaningful interpersonal relationships.  The VA examiner 
concluded that the Veteran was doing well on his current 
medication regimen.  The assessment included PTSD currently in 
remission.  These results were unchanged on subsequent VA 
outpatient treatment in October 2003.

In February 2004, the Veteran reported that it was the busy 
season in the cattle business and he enjoyed this work and the 
social contact around ranchers and cowboys.  He reported that he 
would like to begin to settle in to retirement.  His relationship 
with his wife remained distant and she felt resentment about the 
past.  The Veteran stated that his PTSD and long working hours 
had impacted his relationship with his wife.  Mental status 
examination of the Veteran showed sadness when speaking about his 
relationship with his wife.  The Veteran's GAF score was 60, 
indicating moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The assessment was PTSD.

In May 2004, the Veteran reported that his relationship with his 
spouse remained unchanged and they communicated minimally.  She 
worked 3 jobs which the Veteran believed was because she did not 
want to be at home with him.  He also reported that, when they 
went somewhere together, she did not acknowledge his existence.  
They did not share the same interests and he felt alone.  He was 
working until 9 pm to compensate which his VA social worker noted 
was "a typical coping mechanic that he has been using for 
years."  The Veteran reported working independently as a rancher 
and enjoying the lifestyle but this also enabled his isolation 
and did not offer security.  The Veteran was trying to be more 
assertive with his wife but didn't feel safe to express his 
feelings.  The Veteran's PTSD symptoms were reported as mild and 
manageable.  The Veteran's GAF score was 65.  The impression was 
unchanged.

In July 2004, it was noted that there had been some reduction 
(about 40%) in the Veteran's service-connected PTSD 
symptomatology.  He still experienced nightmares, flashbacks, and 
anxiety.  Mental status examination of the Veteran showed some 
anxiety, spontaneous speech, logical and coherent thoughts, no 
suicidal or homicidal ideation, no evidence of psychosis mania, 
and no anxiety attacks.  The Veteran's GAF score was 60.  The 
impressions were PTSD with partial remission and depression.

On VA PTSD examination in August 2004, it was noted that the 
Veteran presented with a combination of PTSD and depressive 
symptoms.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records and post-service VA 
treatment records.  It was noted that the Veteran's residence had 
been stable and he had been married for over 30 years.  He 
reported working as a cattleman and travelling for an extended 
period of time while working on a contract basis for cattle 
owners.  He also reported that, although he worked full-time 
during busy seasons, he otherwise was somewhat underemployed.  It 
appeared that the Veteran was able to interact socially and go to 
crowded venues in connection with his work.  He reported 
experiencing nightmares about once per month and was awakened 
easily by small noises and had quite a bit of trouble getting 
back to sleep.  Mental status examination of the Veteran showed 
some anxiety, not notably depressed, logical and related speech 
with no hallucinations, delusions, or formal thought disorder, no 
obsessions or compulsions, full orientation, and significant 
sleep disturbance.  It was noted that the Veteran kept busy as a 
mechanism for keeping intrusive thoughts at bay.  The Veteran's 
GAF score was 56, indicating moderate symptoms.  The impressions 
included chronic PTSD with depressive symptoms.

In April 2005, the Veteran complained of stressors with his 
finances and relationship problems with his spouse.  He reported 
feeling forced to get out of ranching work due to the lack of 
work.  He also reported feeling incompetent and incapable to find 
a regular job.  Mental status examination of the Veteran was 
unchanged.  The Veteran's GAF score was 55.  The impression was 
PTSD.

In August 2005, the Veteran complained of increased anxiety and 
depression due to his job and financial stressors.  He reported 
that communication with his spouse was poor and felt hopeless and 
overwhelmed about his retirement.  No psychosis was noted.  The 
Veteran's GAF score was 57.  The impression was unchanged.  

On VA examination in December 2006, the Veteran's complaints 
included moderately severe flashbacks, moderately severe daily 
intrusive thoughts or images, and moderately severe diminished 
interest in participation in significant activities.  It was 
noted that the Veteran and his wife had been married for 33 years 
and had 3 children.  The Veteran stated that "my world is 
primarily the cattle"; he worked with a cattleman.  He had been 
self-employed for 22 years as a farmer and cattle groomer doing 
seasonal work.  Mental status examination of the Veteran showed 
hesitant speech, anxiety, depression, moderate attention 
problems, full orientation, circumstantiality in thought process, 
unremarkable thought content, and no delusions.  The Veteran 
reported experiencing sleep impairment.  He denied any suicidal 
or homicidal ideation.  He was able to maintain minimum personal 
hygiene.  The VA examiner concluded that the Veteran's PTSD was 
moderately severe.  He also stated that there was no total 
occupational and social impairment due to the signs and symptoms 
of the Veteran's PTSD.  Instead, the VA examiner stated that the 
Veteran had mild to moderate impairment resulting in deficiencies 
in judgment, thinking, family relations, work, mood, or school.  
The Veteran's GAF score was 54.  The diagnosis was PTSD.

The Veteran continued to be seen on an outpatient basis in 2007-
09.  For example, in July 2007, the Veteran reported experiencing 
family relational stressors and described his relationship with 
his wife as empty.  He also reported that his ranching business 
was not going well.  He had a limited support system and a poor 
appetite.  The diagnosis was unchanged.

In September 2008, the Veteran reported that several stressors 
had exacerbated his PTSD symptoms.  He had been in Mississippi 
most of the summer helping his son who ran a campground.  He 
reported putting his farm up for sale and giving his spouse an 
ultimatum or divorce.  He was off his medications for 3 months 
after they ran out but he was ready to start taking them again.  
The diagnosis was unchanged.  The Veteran's reported symptoms and 
stressors were unchanged on a telephone contact with his VA 
social worker which occurred in January 2009.

In a July 2009 statement, the Veteran contended that he met the 
criteria for a 100 percent rating for his service-connected PTSD.  
He reported that he had never held a job for more than 2 years at 
a time.  He also reported that he had been living apart from his 
wife for the previous 3 years due to his inability to be 
gainfully employed.  He still supported his wife and visited her 
every 3 weeks.  He stated that he could not work full time but 
must work independently.  He also stated that he could not work 
in conflict or even live with conflict and left whenever that 
happened.

On VA examination in August 2009, the Veteran complained that he 
was precluded from gainful employment as a result of his service-
connected PTSD.  He reported that he had not been living with his 
wife full-time for the previous 3 years because he was not 
confrontational and could not explain to his wife why he is the 
way he is and she did not understand him.  As a result, he would 
walk away from her and go on his business.  He reported that he 
loved his wife but, if they were together for very long, their 
relationship did not go well.  He also reported that his son was 
his best friend.  If he was staying with his wife, they were in 
separate rooms.  He reported enjoying doing things outdoors.  
Mental status examination of the Veteran showed he was clean and 
neatly groomed, appropriately dressed, with unremarkable 
psychomotor activity and speech, intact attention, full 
orientation, unremarkable thought process and content, and no 
delusions.  He reported having difficulty with nightmares 3 or 
4 times a week and sleep disturbance.  He was able to maintain 
minimum personal hygiene.  The Veteran's GAF score was 55.  The 
VA examiner stated that there was no total occupational and 
social impairment due to the signs and symptoms of the Veteran's 
PTSD.  This examiner also stated that the Veteran had no 
deficiencies in judgment, thinking, family relations, work, mood, 
or school due to his service-connected PTSD, although there was 
reduced reliability and productivity.  The diagnosis was PTSD.

On VA outpatient treatment in February 2010, it was noted the 
Veteran had experienced a number of recent changes in his life.  
Although he had been in the process of divorcing his wife, he had 
been laid off from his job in October 2009 and ended up moving 
back in with his wife.  He had resumed taking his medication 
regularly since moving back in with his wife.  They continued to 
experience some marital difficulties dealing with intimacy and 
her not understanding his PTSD.  It was noted that the Veteran 
had stopped going to the PTSD clinic.  The assessment included 
PTSD.

In March 2010, the Veteran complained of daily intrusive 
recollections, avoidance behaviors, and increased autonomic 
hyperactivity.  It was noted that he continued to be most 
affected by his relationship with his wife and avoidance of any 
and all confrontation.  Mental status examination of the Veteran 
showed good hygiene, spontaneous speech with normal tone, goal-
directed and logical thought process, no psychosis, and no 
suicidal or homicidal ideation.  The assessment was chronic PTSD.

In a May 2010 letter, Keith R. Swanson, M.D., stated that he had 
known the Veteran's family for many years.  Dr. Swanson stated 
that the Veteran and his wife had experienced marital troubles 
"because of his mental stress."  He also noted that the Veteran 
had experienced trouble working over the years and enjoyed taking 
jobs where he did not have to deal with people.  Dr. Swanson 
stated that the Veteran had a nervous breakdown following the 
September 11, 2001, terrorist attacks and everything brought back 
memories of his Vietnam service.

In a May 2010 statement, the Veteran's wife stated that, when 
they first were married, the Veteran worked all the time and 
appeared to avoid getting close to anyone.  The Veteran did not 
spend a lot of time with his wife and their family.  His wife 
also stated that the Veteran never stood up for himself because 
he never liked conflict.  She stated further that the Veteran had 
not had steady work in 12 years and his symptoms had worsened 
following the September 11, 2001, terrorist attacks.  She also 
described being beaten by the Veteran during one of his violent 
nightmares although he had no recollection that he had attacked 
his wife during the nightmare.  She stated further that the 
Veteran was well-groomed and had good hygiene but still had 
significant mental problems.

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 70 percent for PTSD.  
The Board notes that, despite the Veteran's assertions to the 
contrary, the competent medical evidence clearly demonstrates 
that he does not experience total social or occupational 
impairment as is required for a 100 percent rating for PTSD.  See 
38 C.F.R. § 4.130, DC 9411 (2009).  Both of the VA examiners who 
saw the Veteran in December 2006 and in August 2009 concluded 
that there was no total occupational and social impairment due to 
the signs and symptoms of the Veteran's PTSD.  Instead, the VA 
examiner stated in December 2006 that the Veteran had mild to 
moderate impairment resulting in deficiencies in judgment, 
thinking, family relations, work, mood, or school.  The VA 
examiner stated in August 2009 that the Veteran had no 
deficiencies in judgment, thinking, family relations, work, mood, 
or school due to his service-connected PTSD, although there was 
reduced reliability and productivity.  The Board also notes that 
the Veteran's GAF score has ranged between the mid-50's and the 
mid-60's throughout the appeal period, indicating, at worst, 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See 38 C.F.R. §§ 4.125(a), 
4.130 (2009);  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).

The Board acknowledges that the Veteran has experienced 
challenging financial problems for various reasons, with losing 
his farm and his previous way of life as a cattleman and rancher, 
and continuing difficulties in his marriage to his wife, 
including sleeping apart from her when they are together and long 
periods of staying apart from her.  As to the effects of PTSD, he 
has maintained minimum personal hygiene throughout the appeal 
period, however, and has appeared well-groomed at all of his VA 
examinations.  No impairment in thought processes or 
communications or any delusions or hallucinations have been noted 
despite the fact that the Veteran has received continuing 
outpatient treatment every few months from a VA social worker 
throughout the appeal period.  The Veteran has not identified or 
submitted any competent evidence indicating that his service-
connected PTSD has resulted in total occupational and social 
impairment.   The Veteran's testimony and statements are 
outweighed by the evaluations given by his examiners whose 
expertise is to distinguish symptoms and recognize the effects of 
psychiatric disability.  Accordingly, the Board finds that the 
criteria for a disability rating greater than 70 percent for PTSD 
have not been met.

Finally, the degree of disability has been shown to be stable 
throughout the appeal period. Consequently, staged ratings are 
not appropriate in this case since distinct time periods with 
different ratable symptoms are not identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) has 
been considered.  The threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for the service-connected disabilities are inadequate.  
There must be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular rating criteria are adequate in that 
the Veteran's symptoms were sufficiently addressed and covered.  
In the absence of requisite factors, the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See 38 U.S.C.A. § 1155; Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, with respect to the Veteran's increased rating claim for 
bilateral hearing loss, the Board notes that it may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  
An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2007).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In this case, the appellant, through his authorized 
representative, submitted a written statement dated on 
February 24, 2010, prior to the promulgation of this decision, 
that he was withdrawing his appeal for an increased rating for 
bilateral hearing loss.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with respect to 
this claim.  Accordingly, the Board does not have jurisdiction to 
review this claim and it is dismissed.


ORDER

Entitlement to a disability rating greater than 70 percent for 
PTSD is denied.

Entitlement to a disability rating greater than 30 percent for 
bilateral hearing loss is dismissed.


REMAND

The Veteran has contended that his service-connected disabilities 
render him unable to secure and maintain substantially gainful 
employment.  He testified before the Board in May 2010 as to the 
difficulties in working steady jobs which he had experienced due 
to his service-connected PTSD.  He also testified that he avoided 
confrontation at work, needed to control his work environment, 
and had to work by himself.  He testified further that he no 
longer was self-employed as a cattleman and rancher and had 
started working for his son who ran a summer campground.  

The Board observes in this regard that, although the Veteran 
currently meets the schedular criteria for a TDIU, it is not 
clear from a review of the competent medical evidence in the 
claims file that he is unable to secure and maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.

A review of the claims file shows that, at the Veteran's most 
recent VA examination in August 2009 which addressed his 
contentions regarding his unemployability, the VA examiner 
essentially concluded that both the Veteran's service-connected 
bilateral hearing loss and his non-service connected arthritis 
would cause him to be unemployable.  The Board notes in this 
regard that, in determining whether the Veteran is entitled to a 
TDIU, neither his nonservice-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a Veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether the 
Veteran, as a result of his service-connected disabilities alone, 
is unable to secure or follow any form of substantially gainful 
occupation which is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

A review of the claims file also shows that, on VA PTSD 
examination in August 2009, the VA examiner concluded that PTSD 
"as experienced by this Veteran would render it impossible for 
an average person to follow a substantially gainful occupation."  
In the "Rationale" section of the examination report 
immediately following this statement, however, the VA examiner 
stated that the Veteran "is capable of substantial gainful 
employment."  The Board finds these statements in the VA PTSD 
examination report dated on August 18, 2009, to be inconsistent 
and in need of reconciliation prior to adjudication of the 
Veteran's TDIU claim.  Thus, on remand, the RO/AMC should attempt 
to obtain clarification from the VA examiner whose opinion on 
August 18, 2009, seems to be in conflict regarding the Veteran's 
employability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to submit a 
copy of his 2009 tax return as well as a copy 
of his 2010 pay stubs which show year-to-date 
earnings.  

2.  Contact the VA examiner who conducted the 
Veteran's VA PTSD examination on August 18, 
2009, to provide an addendum to this report 
reconciling his earlier opinions regarding 
the Veteran's employability.  The claims 
file must be provided to the examiner 
for review.  After reviewing the claims file 
again, the VA examiner who conducted the 
Veteran's VA PTSD examination on August 18, 
2009, should be asked to opine whether the 
Veteran's service-connected bilateral hearing 
loss, tinnitus, and/or PTSD, alone or in 
combination, prevent him from securing and 
maintaining substantially gainful employment.  
This examiner also should be asked to 
reconcile, if possible, his statement in the 
August 18, 2009, VA PTSD examination report 
that an average person experiencing the 
Veteran's level of PTSD would find it 
impossible to follow a substantially gainful 
occupation with his statement that the 
Veteran was capable of substantially gainful 
employment.  A complete rationale must be 
provided for any opinions expressed.

3.  If, and only if, the VA examiner who 
conducted the Veteran's August 18, 2009, 
VA PTSD examination is not available, 
then schedule the Veteran for appropriate VA 
examination(s) to determine the impact of his 
service-connected disabilities on his 
employability.  The examiner is asked to 
obtain a complete occupational history from 
the Veteran, if possible, and to provide an 
opinion as to whether, following a review of 
the claims file and physical examination of 
the Veteran, the Veteran's service-connected 
bilateral hearing loss, tinnitus, and/or 
PTSD, alone or in combination, renders him 
unable to secure or follow a substantially 
gainful occupation (more than marginal 
employment).  A complete rationale must be 
provided for any opinion expressed.

4.  Review the VA examination report(s) after 
completion to ensure that all questions asked 
of the examiner(s) were answered to the 
extent possible.  If they were not, return 
the claims folder to the examiner(s) and 
request that the questions to answered so 
that the report is adequate for rating 
purposes.

5.  Thereafter, readjudicate the Veteran's 
TDIU claim.  If the benefits sought on appeal 
remains denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


